Title: Thomas Pinckney to John Armstrong, 18 April 1814 (Abstract)
From: Pinckney, Thomas
To: Armstrong, John


        § Thomas Pinckney to John Armstrong. “Head Quarters Sixth & Seventh Districts—Fort Decatur Talipoosa,” 18 April 1814. “I have the honor of forwarding to you Copies of the continuance of my correspondence with the Commanding Officers [illegible] in the Creek War. I have overtaken at this Post one battalion of the

North Carolina Militia, wherewith I shall march to join the remainder of the Army now united under the Command of General Jackson in the Fork, as soon as the road is practicable which I hope will be effected tomorrow.
        “All the accounts we receive concur in the intelligence that the hostile party are dispersed, some flying towards Pensacola others toward the settlements of the Seminoles & a few toward the Black Warrior, a branch of the Tombigby. Their dispersed situation will give us more trouble than if they had remained embodied or had submitted. When any effect can be produced by pursuing them, parties will be detached for this purpose, and until a pacification, or their total emigration, a chain of Posts will be left Connecting the Alabama with Georgia & Tennessee whereby they will be kept in subjection & Troops readily furnished to reinforce Mobile and New Orleans and to effect any objects Government may contemplate further South.”
      